DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the alignment assembly must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It seems likely the elements are shown, but given the specification doesn’t refer to the alignment assembly it is not clear which components are associated with this claim language.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As a general note, the lack of indentation and line breaks makes the claims difficult to interpret as it is not clear what elements are being modified by certain claim language.  Specific instances of this issue are noted below.
As drafted claim 1 includes items (i)-(iv) as parts of the “power loader assembly” but it is not clear which of elements (ii)-(iv) are part of the first and second support legs as compared to be additional components of the power loader assembly but not necessarily the first and second support legs.  Additionally, as drafted the legs seem to only require the transfer rails and the motors as no actual leg structure is recited.

Claim 4 recites the limitation "the transmitter" in line 1 and “the receiver” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The transmitter and receiver are not introduced until claim 3, but claim 4 depends from claim 1.
Claim 11 includes “first and second truck mounted rails” but claim 1 already includes “first and second laterally spaced truck rails.”  Clarification is required.
Claim 14 recites the limitation "front leg portions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the combination load/unload motor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 includes “a motor that selectively slides the bin . . .”.  This renders the claim indefinite as it implies the motor is part of the bin or application deck but as best understood the motor in question is incorporated into the rails rather than the bin/deck.  Clarification is required.
Claim 18 refers to “a second locking mechanism” but there does not appear to be a first locking mechanism.
Similarly claim 19 refers to “a third detent mechanism” but no first or second detent mechanism are recited.
Claim 27 includes “the power loader” but it should read “the power loader assembly” to be consistent with the other claims.
Claim 29 includes “the first and second transfer rails are mounted for movement relative to the first and second leg assemblies . . .”.  This renders the claim indefinite as the transfer rails are part of the leg assemblies based on the language of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-15, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0003944 to Eidsmore in view of US 10,577,201 to Putcha.

Eidsmore does not explicitly disclose the sensor assembly operatively mounted on the transfer rails to monitor the position of the first transfer rail relative to the second transfer rail.
Putcha teaches a loading systems including a sensor assembly operatively mounted on the transfer rails to monitor the position of the first transfer rail relative to the second transfer rail (18, 19 and col 3 lines 7-12) in order to position and align the loader with the truck to be loaded (col. 3 lines 18-20).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have modified Eidsmore to include sensor assembly operatively mounted on the transfer rails to monitor the position of the first transfer rail relative to the second transfer rail, as taught by Putcha, in order to position and align the loader with the truck to be loaded.

Regarding claim 3 the combination teaches the alignment assembly includes an optical transmitter and receiver (Putcha at col. 3 lines 10-15).
Regarding claim 4 the combination teaches the transmitter (Putcha 18) is received on at least one of (i) the power loader assembly and (ii) the associated truck bed or truck rails, and the receiver (Putcha 19) is received on the other of (ii) the associated truck bed or truck rails and (i) the power loader assembly (see also col. 3).
Regarding claim 5 Eidsmore discloses the first and second truck rails mounted in the truck bed slidingly receive the first and second transfer rails, respectively (see figure 36, rails all nest together).
Regarding claim 6 Eidsmore discloses at least one transfer motor (282) that selectively slides the first and second transfer rails relative to the truck bed.
Regarding claim 7 Eidsmore disclose the first and second transfer rails and the first and second truck rails are extruded channels that slidingly mate the first and second transfer rails with the first and second truck rails, respectively (see figure 36).
Regarding claim 8 the combination teaches the sensor assembly and the alignment assembly are wireless (see Putcha col. 3).
Regarding claim 9 the combination is silent regarding the presence/location of batteries.  That said batteries are well known and the motors of Eidsmore require a power source to function.
As such it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have modified Eidsmore and Putcha to include a first battery 
Regarding claim 10 Eidsmore discloses third and fourth motors, and each of the first and second leg assemblies including first and second portions, the first portion of the first leg assembly dimensioned to receive the first motor, the second portion of the first leg assembly dimensioned to receive the second motor, the first portion of the second leg assembly dimensioned to receive the third motor, and the second portion of the second leg assembly dimensioned to receive the fourth motor (see figure 30).
Regarding claim 11 Eidsmore discloses first and second truck rails mounted in the truck bed that cooperate and slidingly receive the first and second transfer rails (see figure 36), respectively;
Eidsmore does not specifically disclose a loading/unloading motor in each of the truck rails that assist in the loading and unloading of the power loader from the truck bed.  Rather for instance Eidsmore discloses a motor mounted on a crossbar (282).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have modified Eidsmore and Putcha to include a loading/unloading motor in each of the truck rails that assist in the loading and unloading of the power loader from the truck bed because rearranging parts is within the ordinary skill in the art and Eidsmore already teaches a motor to perform this function. See MPEP 2144.04 VI C.

Regarding claim 14 Eidsmore discloses at least one motor to reciprocate a bin relative to the truck rails to load/unload the bin and a motor in front leg portions that selectively tilts the bin relative to the truck rails whereby the system is used to dump (see figs 8-10).
Regarding claim 15 Eidsmore discloses the combination load/unload motor is configured to reciprocate the bin relative to the truck bed independently of tilting the bin (see figure 9 or alternatively figure 21).
Regarding claim 29 Eidsmore discloses the first and second transfer rails are mounted for movement relative to the first and second leg assemblies, respectively, during loading and unloading of the power loader assembly into the truck bed (rails are lifted/tilted relative to the rest of the leg structure).

Allowable Subject Matter
Claims 13 and 16-28 would likely be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the particulars of the foot (claim 13) and the interacting between the bin/deck, the truck rails and the presence of the motor that slides the bin/deck relative to the truck rails (claim 16) differentiates the claims from the prior art when considered in combination with the other limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3619